FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                                TENTH CIRCUIT                   December 23, 2014

                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
    UNITED STATES OF AMERICA,
         Plaintiff-Appellee,

    v.
    6575 MEADE COURT, Arvada,                           No. 14-1232
    Colorado; 15150 ALMSTEAD                          (D. Colorado)
    STREET, Denver, Colorado;                 (D.C. No. 1:04-CV-01767-BNB)
    ACCOUNT #103657774396 U.S.
    BANK; LOTS 24 AND 27, BLOCK
    2, HAWK RIDGE SUBDIVISION,
         Defendants.



    JAIME ZAPATA-HERNANDEZ,

          Claimant-Appellant.



                          ORDER AND JUDGMENT *


Before KELLY, BALDOCK, and BACHARACH, Circuit Judges.


         The government obtained a partial order of civil forfeiture on two

lots of real property. United States v. 6575 Meade Ct., 2008 WL 2229136


*
      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(D. Colo. 2008). Roughly six years later, Mr. Jaime Zapata-Hernandez

moved to reopen the forfeiture order, seeking damages from three

individuals (John F. Walsh, James S. Russell, and Raisa Vilensky) and

moving for a default judgment and summary judgment against the three

individuals. The district court denied the motion to reopen and struck the

requests for damages. We affirm. 1

                           The Underlying Appeal

      In the arguments set out in his opening brief, Mr. Zapata-Hernandez

does not appear to challenge the denial of his motion to reopen. But in the

“statement of the case” section of his reply brief, he appears to challenge

the denial of his motion to reopen based on Fed. R. Civ. P. 60(b)(4). 2

      That motion was meritless. Rule 60(b)(4) allows reopening when the

district court lacked jurisdiction, but Mr. Zapata-Hernandez does not say

why the district court lacked jurisdiction. 3



1
      The parties have not requested oral argument. Thus, we have decided
the appeal based on the briefs.
2
       In a request to reconsider an order allowing supplementation of the
record, Mr. Zapata-Hernandez dismissed the appeal regarding the
government’s forfeiture claim over Lots 24 and 27. Objection to the
Court’s Order Dated October 2, 2014, at 1 (Oct. 8, 2014). Because Mr.
Zapata-Hernandez is pro se, however, the Court has addressed the
arguments in his “statement of the case” in light of the possibility that he
is intending to appeal denial of the motion to reopen.
3
      The district court denied the Rule 60 motions because the case was
closed. The court’s summary treatment was understandable: Mr. Zapata-
Hernandez filed a number of motions out of the blue six years after the
                                       2
      In district court, Mr. Zapata-Hernandez relied on dismissal of the

government’s criminal-forfeiture action. This reliance was misplaced.

      The government filed two forfeiture actions: one was criminal;

the other was civil. The criminal-forfeiture action was dismissed,

but the civil-forfeiture action continued. Mr. Zapata-Hernandez

apparently confused the two actions. Though the court would have

lacked jurisdiction to act in the criminal-forfeiture action, the court

did not do so; it acted in the civil-forfeiture action.

      In the amended complaint, the government based jurisdiction

on 28 U.S.C. §§ 1345 and 1355. Section 1345 gives district courts

jurisdiction over all civil actions begun by the United States.

28 U.S.C. § 1345. And § 1355 provides federal district courts with

jurisdiction over forfeiture actions brought under federal law.

28 U.S.C. § 1355(a). Mr. Zapata-Hernandez supplies no basis to

question the district court’s jurisdiction under § 1345 or § 1355.

      Though the district court had jurisdiction over the

government’s forfeiture action, there was no jurisdiction over Mr.

Zapata-Hernandez’s claims against Raisa Vilensky, John Walsh, or

entry of a forfeiture order. But, a motion to reopen under Rule 60 cannot
be denied on the ground that the case is closed. In proceedings under Rule
60, the movant is necessarily trying to reopen a matter that had been
considered “closed.” But, we can affirm on grounds supported by the
record even if not relied on by the district court. See D.A. Osguthorpe
Family Partnership v. ASC Utah, Inc., 705 F.3d 1223, 1231 (10th Cir.
2013).
                                        3
James Russell. In the opening brief, Mr. Zapata-Hernandez names

the three individuals as the three “appellees.” And, in that document,

Mr. Zapata-Hernandez confines his arguments to the claims against

the three individuals: The first argument is the refusal to enter a

default judgment against the three individuals; the second argument

is the refusal to enter summary judgment against the three. But, Mr.

Zapata-Hernandez acknowledges through his appeal briefs that the

three individuals are “non-parties.” See, e.g., Appellant’s Opening

Br. at 2-3. As non-parties, the three individuals were beyond the

court’s jurisdiction. See Sansom Comm. by Cook v. Lynn, 735 F.2d
1535, 1548 (3d Cir. 1984) (“In general a court has no jurisdiction to

determine the rights of nonparties to the litigation.”).

      Mr. Zapata-Hernandez’s mistake was the failure to assert a

cross-claim against Raisa Vilensky, John Walsh, or James Russell.

Until Mr. Zapata-Hernandez filed a cross-claim and served the three

individuals, the district court lacked jurisdiction to enter a judgment

against the three.

      Accordingly, we affirm the default judgment against Mr. Zapata-

Hernandez and the refusal to enter a default judgment against Raisa

Vilensky, John Walsh, and James Russell.




                                       4
              Requests for Supplementation of the Record
               and Leave to Proceed in Forma Pauperis

     With the appeal, Mr. Zapata-Hernandez seeks leave for

supplementation of the record and authorization to proceed in forma

pauperis.

     He wants to supplement the record with a letter from an attorney and

an order regarding return of property. But, Mr. Zapata-Hernandez does not

adequately explain how these documents would affect the appeal. Thus,

the Court denies leave to supplement the record.

     But, Mr. Zapata-Hernandez does justify leave to proceed in forma

pauperis. This request is granted.

                       Request for Reconsideration

     Finally, Mr. Zapata-Hernandez seeks reconsideration of an order by a

motions panel. The panel granted the government’s request to supplement

the record on appeal with the magistrate judge’s order (Dist. Ct. Dkt. No.

79), his report and recommendation (Dist. Ct. Dkt. No. 93), and the

forfeiture order (Dist. Ct. Dkt. No. 96). Mr. Zapata-Hernandez filed an

“objection” to the order, which the clerk’s office construed as a motion to

reconsider. The motion to reconsider is denied.

     In the motion to reconsider (“objection”), Mr. Zapata-Hernandez

makes three arguments. The first is that collusion took place under 28

U.S.C. § 1359. The second is that the appeal is directed solely at his


                                     5
claims against the three individuals rather than an objection to forfeiture of

his interest in Lots 24 and 27. The third is that the three individuals

forfeited their defenses by failing to assert them in district court.

      The allegation of collusion is unexplained. And, as discussed above,

Mr. Zapata-Hernandez has not filed a cross-claim against the three

individuals; thus, they are nonparties and had no obligation to file anything

in district court. Accordingly, we reject Mr. Zapata-Hernandez’s

arguments for reconsideration.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                       6